DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 3/19/2020 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract filed 3/19/2020 appears to be acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isobe US 5546915.

Re claim 1, Isobe (Fig. 6 and description therefor, as will be applied to Fig. 3) teaches:
an Exhaust Gas Recirculation (EGR) effective flow diagnosis method, the method comprising: measuring an EGR gas temperature by an EGR gas temperature sensor under an EGR gas temperature rise condition of an EGR system on an intake line; determining, by a processor, a degree of the EGR gas temperature rise; and determining, by the processor, whether an EGR effective flow is excessive or insufficient according to the degree of the EGR gas temperature rise (implicit in col. 5, lines 28-52).

Re claim 3, Isobe further teaches wherein, before or after the measuring of the EGR gas temperature, determining whether to satisfy a gas temperature measurement reference (Fig. 6 and description therefor, as will be applied to Fig. 3).

Re claim 19, Isobe further teaches wherein the processor is a part of an engine control unit (ECU) of an engine associated with the intake line (43 of Fig. 1).

Allowable Subject Matter
Claims 2 and 4-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Outside of Isobe, no reference has been identified that is directly pertinent to the subject matter being claimed.  For that reason, it is not considered obvious to modify Isobe in order to arrive at any of claims 2 and 4-18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140372010 is relevant to claims 1, 2, and 5 but fails to teach them.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746